NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 11-1663
                                      _____________

                                 JAMES RICHARDSON,
                                               Appellant

                                              v.

               DIRECTOR FOR THE FEDERAL BUREAU OF PRISONS
                    ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                          (D.C. Civil Action No. 10-CV-04939)
                      District Judge: Honorable Renée Marie Bumb
                      ____________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     June 22, 2011

               Before: SCIRICA, SMITH and VANASKIE, Circuit Judges

                              (Opinion filed: June 29, 2011)

                                       ___________

                                        OPINION
                                       ___________

PER CURIAM

       James Richardson, a federal prisoner, appeals from an order of the United States

District Court for the District of New Jersey that denied his petition for a writ of

mandamus.
       In his petition, Richardson, citing 42 U.S.C. § 17541(a)(1)(G), noted that the

Bureau of Prisons is statutorily required to provide incentives for prisoner participation in

skills development programs. Richardson attached exhibits to the petition, showing that

he has completed a number of skills development programs. He also attached

documentation of his unsuccessful attempts through administrative remedies to determine

what incentives he would be granted for having completed these programs. His

mandamus petition alleged that he has a clear right to incentives, that he has no other

adequate remedy available to him, and that the Director of the Federal Bureau of Prisons

is acting contrary to law by not providing incentives.

       The District Court denied the petition for lack of merit. The Court stated that the

statute in question “does not mandate specific incentives, nor does it require a formal

list.” Dist. Ct. Op. at 4. The Court determined that because 42 U.S.C. § 17541(a)(2)(B)

“expressly provides that incentives include those that the Director . . . considers

‘appropriate’ . . . the relief Richardson actually seeks requires a discretionary

determination and is not a clear cut ministerial function of the BOP.” Id. at 5. The Court

also stated that Richardson had “not demonstrated that he has no other remedy.” Id.

Richardson timely appealed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and exercise

plenary review over the District Court's dismissal. See Stehney v. Perry, 101 F.3d 925,

929 (3d Cir. 1996). Pursuant to 28 U.S.C. § 1361, a district court has jurisdiction over

mandamus actions “to compel an officer or employee of the United States or any agency
                                              2
thereof to perform a duty owed to the plaintiff.” 28 U.S.C. § 1361. Mandamus relief is

to be issued only in extraordinary circumstances, where the petitioner demonstrates that

he has no alternative means to achieve the relief sought, and that he has a clear and

indisputable right to the writ. Stehney, 101 F.3d at 934 & n.6.

       Although the Second Chance Act of 2007, Pub. L. No. 110-199, 122 Stat. 657

(2008), requires the Attorney General and the Director of the Bureau of Prisons to

establish incentives for prisoner participation in skills development programs, the statute

does not require that any particular incentives be given. We agree with the District Court

that because the statute grants the Bureau of Prisons wide discretion in developing

incentives, mandamus relief is not available. We will therefore affirm the District Court

decision.




                                             3